Cornell, J.
There is not a particle of evidence tending-to show that the defendant Elizabeth J. Huntington ever became a party to the contract set forth in the complaint, or had any knowledge of its existence, or of the erection of the block of buildings in question, or that the legal title to any portion of the land whereon it was erected had been conveyed to her, till long after the alleged transaction. It *91is affirmatively shown that the deed from Holley and Welch was made at the suggestion of Reynolds and her husband, without any knoAvledge on her part, and that it was not delivered to her, nor was she informed that any such deed had been made, till more than two years had elapsed after the erection of the buildings under the alleged agreement. It also appears that the interest in the land so conveyed to her Avas bought and paid for by her husband, and that she contributed nothing toAvard the purchase or the erection of the buildings. There is no evidence shoAving that she was living with her husband at the time of the alleged transaction, or that her residence or situation was such as would be likely to afford her an opportunity of acquiring any information concerning them. It is affirmatively shoAvn that her husband Avas, in fact, the party to the agreement, and that, in entering into it and carrying it out, he acted, and claimed to act, solely for himself, and not for or on behalf of his Avife, and there is no competent evidence whatever tending to sIioav that he ever acted as her agent in the matter, either by her authority or otherwise.
From this statement of facts disclosed by the testimony, and concerning which there is no conflict of evidence, it is evident that no recovery can be sustained against the defendant E. J. Huntington, (Holley v. Huntington, 21 Minn. 325,) and hence, as respects her, the sufficiency of the findings of fact to support the conclusion of law arrived at by the district court need not be enquired into.
As to the defendant Reynolds, under the pleadings, and upon the findings of fact as presented here, it is equally clear that no separate judgment can be rendered against him. The cause of action relied upon in the complaint is a joint liability against both defendants, arising out of the agreement therein specified. The separate answer of defendant Reynolds, while fully traversing the matters stated in the complaint in respect to the alleged agreement, the parties thereto, and the character of its obligations, dis-*92doses no admission of any separate liability from him to plaintiff, nor of any facts from which any such separate liability can be inferred, and the decision of the district court contains no finding of any facts upon which a separate judgment can be supported.
Judgment reversed.